UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
EDWARD BARNES,

                                      Plaintiff,

                    -against-                                             MEMORANDUM DECISION
                                                                              AND ORDER
POLICE OFFICER JOSEPH CAROLAN, and
POLICE OFFICER JOSEPH FRATTO                                                16 Civ. 6044 (GBD) (HBP)

                                     Defendants.

------------------------------------x

GEORGE B. DANIELS, United States District Judge:

           Pro se Plaintiff Edward Barnes brings this action under 42 U.S.C. § 1983 against

Defendants Police Officers Joseph Carolan and Joseph Fratto. 1 (Second Am. Comp 1. ("SAC"),

ECF No. 14.) Plaintiff alleges that he was falsely detained, searched, and arrested by Defendants

while walking near his home on or about April 19, 2015.                      (Id. at 3.) On October 1, 2018,

Defendants moved for summary judgment pursuant to Federal Rule of Civil Procedure 56. (Notice

of Mot., ECF No. 59.) Before this Court is Magistrate Judge Henry Pitman's July 8, 2019 Report

and Recommendation ("Report"), recommending that Defendant's motion for summary judgment

be granted. (ECF No. 72.) This Court adopts that recommendation.

                                       I.    FACTUAL BACKGROUND 2

           Defendants stopped Plaintiff on or about April 19, 2015, on suspicion that he was

consuming alcohol from an open container in violation of New York City Administrative Code



1 This Court dismissed the City of New York on May 3, 2017 because Plaintiff failed to allege a sufficient Monell
claim against it. See Barnes v. Carolan, 16 Civ. 6044 (GBD) (HBP), 2017 WL 1737660 at *2 (S.D.N.Y. May 3,
2017).

2   The procedural and factual background is set forth in greater detail in the Report and is incorporated by reference
herein.
Section 10-125(b). (Report at 2; SAC 1 III; Def.'s Statement of Undisputed Facts Pursuant to

Local Civil Rule 56.1 ("Def. 's SUF"), ECF No. 60,            11   1, 8-11.) Specifically, Officer Carolan

"observed [P]laintiffholding a glass bottle in a bag on a public street." (Report at 2; Aff. of Police

Officer Joseph Carolan ("Carolan Aff."), ECF No. 63,               1 6.)    Officer Carolan then "observed

[P]laintiff attempt to screw the top back on the bottle[]" and "throw the bottle, still inside the bag,

out in a garbage." (Report at 2; Carolan Aff. 11 8, 10.) Defendants suspected that Plaintiff was

drinking beer, stopped him, and patted him down. (Report at 3; SAC 1 III; Def.'s SUF 1122-27.)

Plaintiff has maintained he was drinking a non-alcoholic beverage. (Report at 3; SAC 1 III; R. &

R. Objs. ("Objs."), ECF No. 73,       1 l; Deel.   of Debra March ("March Deel."), Ex. A. (Pl.'s Dep.

Tr.), ECF No. 62-1, at 79:23-80:5.) During the stop, Officer Carolan found a gravity knife in

Plaintiffs back pocket. (Report at 3; SAC 1 III; Def s SUF 11 28-33.) Plaintiff was arrested,

transported to the 30 th police precinct, and charged with criminal possession of a weapon in the

third degree, a violation of New York Penal Law Section 265.02(1). 3 (Report at 3; SAC                    1 III;
Def.'s SUF 1134--44.) Plaintiff received a desk appearance ticket and was released. (Report at 3;

Def.'s SUF 145; March Deel., Ex. A at 92:17-25.)

        The Report states that "Plaintiff does not dispute these facts and concedes that he was

drinking from the open green glass bottle." (Report at 2-3; March Deel., Ex. A at 77:23-78:8.)

In his objections to the Report, however, Plaintiff disputes that there was a brown bag on his bottle,

and again insists that it was a non-alcoholic beverage. (Objs.             1 1.)   He also denies that he was

attempting to screw on the bottle's cap. (Objs. 12.)

        Plaintiff maintains that Defendants lacked sufficient probable cause to stop, search, and

arrest him. Plaintiffs sole argument in opposition to Defendants' summary judgment motion is


3The Report correctly notes that the prohibition on the possession of gravity knives was recently repealed in New
York City. 2019 N.Y. Sess. Laws Ch. 34 (A. 5944).

                                                      -2-
that the bottle he was drinking from contained a "non-alcoholic beverage."             (Objs.   1   1.)

Defendants maintain that Plaintiffs stop, search, and arrest was lawful because they had probable

cause to arrest Plaintiff for an open container, and search and then further arrest Plaintiff upon

finding that he possessed an illegal gravity knife. (Report at 3.)

                                   II.    LEGAL STANDARD

   A. Reports and Recommendations.

       A court "may accept, reject, or modify, in whole or in part, the findings or

recommendations" set forth within a magistrate judge's report. 28 U.S.C. § 636(b)(l)(C). If no

party files objections to a report and recommendation, the court "need only satisfy itself that there

is no clear error on the face of the record." Kessler v. Colvin, 48 F. Supp. 3d 578, 582 (S.D.N. Y.

2014) (citing Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)). When a party has filed

objections, the court must make a de nova determination as to those portions of the report to which

objections are made. See 28 U.S.C. § 636(b)(l)(C); Rivera v. Barnhart, 423 F. Supp. 2d 271,273

(S.D.N.Y. 2006). The court need not conduct a de nova hearing on the matter. See United States

v. Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that this Court "arrive at its own,

independent conclusions" regarding those portions to which objections were made. Nelson, 618

F. Supp. at 1189-90 (internal citation omitted); see Raddatz, 447 U.S. at 675-76.

       Though portions of the Report to which a party objects are reviewed de nova, see N. Y C.

Dist. Council of Carpenters Pension Fund v. Forde, 341 F. Supp. 3d 334, 336 (S.D.N.Y. 2018),

"[ w]hen a party makes only conclusory or general objections, or simply reiterates the original

arguments, the Court will review the Report strictly for clear error." Molefe v. KLM Royal Dutch

Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009); see also Alaimo v. Bd. of Educ. of the Tri-

Valley Cent. Sch. Dist., 650 F. Supp. 2d 289, 291 (S.D.N.Y. 2009) (same). Clear error is present

when, "upon review of the entire record, [the court is] left with the definite and firm conviction

                                                -3-
that a mistake has been committed." United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation

and quotation marks omitted).

   B. Motion for Summary Judgment.

       Summary judgment may be granted where there is no "genuine dispute as to any material

fact" such that "the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A

fact is "material" if it "might affect the outcome of the suit under the governing law." See Roberts

v. Univ. of Rochester, 573 F. App'x 29, 31 (2d Cir. 2014) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242,248 (1986)). A dispute of material fact is "genuine ... if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party." Id. When considering a motion

for summary judgment, the court is "required to view the evidence in the light most favorable to

the party opposing summary judgment, to draw all reasonable inferences in favor of that party, and

to eschew credibility assessments." Phillips v. DeAngelis, 331 F. App'x 894, 894-95 (2d Cir.

2009) (quoting Amnesty Am. v. Town of West Hartford, 361 F.3d 113, 122 (2d Cir. 2004)).

       To defeat a motion for summary judgment, the nonmoving party must provide "hard

evidence," D'Amico v. City ofN.Y, 132 F.3d 145, 149 (2d Cir. 1998), "from which a reasonable

inference in [its] favor may be drawn[.]" Binder & Binder PC v. Barnhart, 481 F.3d 141, 148 (2d

Cir. 2007) (quotation marks omitted). "Mere conclusory allegations, speculation, or conjecture

will not avail a party resisting summary judgment." Calderon v. Yale Univ., 75 F. App'x 35, 36

(2d Cir. 2003) (quoting Conroy v. N. Y St. Dep 't of Correctional Servs., 333 F.3d 88, 94 (2d Cir.

2003)); see also Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (affirming dismissal of

plaintiffs evidence as "too conclusory to withstand summary judgment").

    C. Pro Se Plaintiff.

       "It is well established that a court is ordinarily obligated to afford a special solicitude to

pro se litigants [because pro se litigants] generally lack[] both legal training and experience and,

                                                -4-
accordingly, [are] likely to forfeit important rights through inadvertence if [they are] not afforded

some degree of protection." Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010). Accordingly,

courts "liberally [construe] prose submissions, interpreting them 'to raise the strongest arguments

that they suggest."' Bryant v. Wright, 451 F. App'x 12, 13-14 (2d Cir. 2011) (quoting Triestman

v. Fed. Bureau of Prisons, 470 F.3d 471,474 (2d Cir.2006)) (emphasis in original). "Nonetheless,

even a prose party's objections to a report and recommendation must be specific and clearly aimed

at particular findings in the magistrate's proposal, such that no party be allowed a second bite at

the apple by simply relitigating a prior argument." Pinkney v. Progressive Home Health Servs.,

No. 06 Civ. 5023 (LTS) (JCF), 2008 WL 2811816, at *1 (S.D.N.Y. July 21, 2008) (citation

omitted), ajf'd, 367 F. App'x 210 (2d Cir. 2010). Thus, to the extent that a prose party "makes

only conclusory or general objections, or simply reiterates the original arguments, the Court will

review the Report strictly for clear error." Id.; see also N. Y C. Dist. Council of Carpenters Pension

Fund, 341 F. Supp. 3d at 336.

       This Court liberally construes Plaintiff's submissions to raise five objections: (1) the

Report's factual finding that Plaintiff was consuming an alcoholic beverage is incorrect because it

was a non-alcoholic beverage; (2) the Report's factual finding that Plaintiff was carrying a gravity

knife is incorrect because it was a utility knife; (3) the Report's factual finding that both a brown

bag and bottle cap were present is incorrect; (4) Defendants were not from the local precinct and

therefore acted improperly because they did not build a relationship with Plaintiff's community;

and (5) the Report's legal finding of probable cause is incorrect because Defendants should have

"look[ed] and see[n]" that Plaintiff did not have an alcoholic beverage. (See generally Objs.)

       The first and second objections are perfunctory because Plaintiff made the same arguments

before Magistrate Judge Pitman. See Osborne v. Miller, 557 F. Supp. 2d 435, 438-39 (S.D.N.Y.

2008) ("Reviewing courts should review a[n] [R. & R.] for clear error where objections are 'merely
                                                 -5-
perfunctory responses,' argued in an attempt to 'engage the district court in a rehashing of the same

arguments set forth in the original petition."' (citation omitted)). Therefore, having reviewed those

findings in the Report for clear error, these objections are overruled.

        In his third objection, Plaintiff attempts to relitigate a factual issue that he previously

conceded before Magistrate Judge Pitman. See Parlin Funds LLC v. Gilliams, No. 11 Civ. 2534

(ALC) (MHD), 2012 WL 5258984, at* 1 (S.D.N.Y. Oct. 23, 2012) ("a petitioner may not simply

address the same arguments that the magistrate judge considered and expect the Court to treat the

filing seriously"). In fact, Plaintiff explicitly admitted in his deposition and in the unchallenged

statement of agreed material facts that "the bottle was in a brown paper bag" and that the "bottle

had a screw off top." (Def.'s SUF          11 9-10; Pl's Depo. Tr. 80:8-21.) Accordingly, Plaintiffs
objections are overruled because it is a well-settled rule "in this circuit that a party may not, in

order to defeat a summary judgment motion, create a material issue of fact by submitting an

affidavit disputing his own prior sworn testimony." Trans-Orient Marine Corp. v. Star Trading

& Marine, Inc., 925 F.2d 566, 572 (2d Cir. 1991); see also Bright v. Coca-Cola Refreshments

USA, Inc., 639 F. App'x 6, 8 (2d Cir. 2015) (finding that the plaintiffs new affidavits "did not

amplify prior testimony[,]" instead, they "simply contradicted Plaintiffs' previous answers");

Setevage v. Dep't of Homeland Sec., 539 F. App'x 11, 13 (2d Cir. 2013) (holding that even when

a party argues that their deposition testimony was incorrect, "a party may not seek to create an

issue of material fact to defeat a summary judgment motion by denying previously sworn

statements." (citation omitted)). 4 Accordingly, this Court will review this finding in the Report

for clear error.




4 Plaintiff requests that his deposition be removed from consideration because Defendants' counsel asked him
questions that were not germane to this case. (Letter from Edward Barnes to this Court on July 30, 2019, ECF No.
77.) But this objection is untimely because it was not filed within fourteen days of the Report. (Id., Report at 15.)
                                                        -6-
         The fourth objection does not point to a finding in the Report. See McDonaugh v. Astrue,

672 F. Supp. 2d 542,547 (S.D.N.Y. 2009) (a party's objections "must be specific and clearly aimed

at particular findings" in the magistrate judge's report (citation omitted)). This objection is thus

overruled.

         Finally, in construing Plaintiff's objections to "raise the strongest arguments that they

suggest[,]" Triestman, 470 F.3d at 474, this Court understands Plaintiff's fifth objection as a

challenge to the Report's finding of probable cause. Accordingly, the Report's probable cause

finding will be reviewed de nova. See 28 U.S.C. § 636(b)(l)(C).

      III.     DEFENDANTS' MOTION FOR SUMMARY JUDGMENT IS GRANTED

         Under New York law, 5 "a plaintiff claiming false arrest must show, inter alia, that the

defendant intentionally confined him without his consent and without justification."6 Covington

v. City of N. Y, 171 F.3d 117, 122 (2d Cir. 1999) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d

Cir. 1996)). "The existence of probable cause to arrest constitutes justification and 'is a complete

defense to an action for false arrest,' whether that action is brought under state law or under §

1983." Jenkins v. City ofN. Y, 478 F.3d 76, 84 (2d Cir. 2007) (quoting Weyant, 101 F.3d at 852).

Probable cause exists "when the officers have knowledge or reasonably trustworthy information

of facts and circumstances that are sufficient to warrant a person of reasonable caution in the belief

that the person to be arrested has committed or is committing a crime." Jenkins, 478 F.3d at 84-



Even ifit was timely, the exclusion of the deposition would not allow Plaintiff to alter his factual position. See Trans-
Orient Marine Corp., 925 F.2d at 572.

5
 The Second Circuit has held that a claim under 42 U.S.C. § 1983 "is substantially the same as a claim for false arrest
under New York law." Covington v. City of N. Y., 171 F .3d 117, 122 (2d Cir. 1999).

6 Specifically, to establish a false arrest claim under New York law, the Plaintiff must show: "(l) the defendant
intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement, (3) the plaintiff did not consent
to the confinement and (4) the confinement was not otherwise privileged." Liranzo v. United States, 690 F.3d 78, 95
(2d Cir. 2012) ( citation omitted).

                                                          -7-
85 (quoting Weyant, 101 F.3d at 852). To determine whether "probable cause exists[,] courts

'must consider those facts available to the officer at the time of the arrest and immediately before

it."' Caldarola v. Calabrese, 298 F.3d 156, 162 (2d Cir. 2002) (quoting Lowth v. Town of

Cheektowaga, 82 F.3d 563, 569 (2d Cir. 1996)).

       A probable cause inquiry should "encompass 'plainly exculpatory evidence' alongside

inculpatory evidence to ensure the court has a full sense of the evidence that led the officer to

believe that there was probable cause to make an arrest." Stansbury v. Wertman, 721 F.3d 84, 93

(2d Cir. 2013) (quoting Fabrikant v. French, 691 F.3d 193, 214 (2d Cir. 2012)). In this case,

pursuant to this "totality of the circumstances" inquiry, the Report acknowledges that "there is a

factual dispute as to whether plaintiff was actually drinking beer." (Report at 9.) Such a factual

dispute, however, "is not necessarily an obstacle to granting summary judgment" (Id.) because the

question is whether "the undisputed facts indicate that the arresting officer's probable cause

determination was objectively reasonable." (Report at 14 (citing Hoyos v. City of NY, 999 F.

Supp. 2d 375, 385-86 (E.D.N.Y. 2013)).)

       Here, the Report correctly found that the totality of the circumstances supports a finding

that Officer Carolan had probable cause to stop Plaintiff. Officer Carolan patrolled Plaintiffs

neighborhood for "approximately a year and a half." (Id. at 1O; Carolan Deel.     ~   3.) One of his

primary responsibilities was "quality of life offenses in the community including public

consumption of alcohol." (Report at 10; Carolan Deel.~ 5.) Therefore, Magistrate Judge Pitman

correctly concluded that Officer Carolan's "training and experience" indicated that Plaintiff may

be consuming alcohol from an open container when he observed Plaintiff drinking from an open

green glass bottle in a paper bag. (Report at 1O); see United States v. Singletary, 798 F.3d 55, 60-

61 (2d Cir. 2015) (finding that "specific and articulable facts" including that defendant was

"carrying a beer-sized can wrapped in a brown paper bag," provided a "sufficient particularized

                                                -8-
and objective basis to suspect that criminal activity-in the form of an open-container violation-

was afoot."). Accordingly, this Court agrees with the Report's finding that the facts "indicate that

the arresting officer's probable cause determination was objectively reasonable." (Report at 14

(citation omitted)); see also Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004) (noting that

probable cause will be found when the officer's "knowledge or reasonably trustworthy information

of facts and circumstances [are] sufficient to warrant a person of reasonable caution" to believe

that the person is committing a crime).

       This Court is not persuaded by Plaintiff's objection that Defendants did not have probable

cause because they should have first checked and seen he had been drinking a non-alcoholic

beverage. (Objs.   ~~   3, 5.) The Second Circuit recently reiterated that "once a police officer has a

reasonable basis for believing there is probable cause, he is not required to explore and eliminate

every theoretically plausible claim of innocence before making an arrest." Oquendo v. City of

NY, No. 17-3961, 2019 WL 2323676, at *2 (2d Cir. May 31, 2019) (quoting Curley v. Vil!. of

Suffern, 268 F.3d 65, 70 (2d Cir. 2001)). Indeed, once an officer has probable cause, he or she is

not required to continue investigating. Oquendo, 2019 WL 2323676, at *2 (quoting Panetta v.

Crowley, 460 F.3d 388, 398 (2d Cir. 2006)).

       After a de nova review of the Report's probable cause analysis in response to Plaintiff's

fifth objection, this Court agrees that Defendants' "probable cause determination was objectively

reasonable." (Report at 14 (quoting Jenkins, 478 F.3d at 88).) Furthermore, after reviewing the

remainder of the Report for clear error in light of Plaintiff's other objections, this Court finds none.

Accordingly, Plaintiff's objections are OVERRULED and Defendants' motion for summary

judgment as to Plaintiff's false arrest claim pursuant to § 1983 is GRANTED.




                                                   -9-
                                   IV.    CONCLUSION

       Magistrate Judge Pitman's Report and Recommendation is ADOPTED.           Plaintiff's

objections are OVERRULED.       Defendants' motion for summary judgment, ECF No. 59, is

GRANTED.      The Clerk of Court is directed to close the motion and mail a copy of this

memorandum decision and order to Plaintiff.



Dated: August 2, 2019
       New York, New York

                                                         SO ORDERED.




                                                         United States District Judge




                                              - 10 -
